DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the optical fiber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Thus, a person of ordinary skill in the art would not be able to determine the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2018/0083417 A1 to Pezeshki et al.
Regarding Claim 1, Pezeshki discloses a system comprising optical devices (Fig. 1, optical switch module), the system comprising: 
a first substrate (Fig. 1, switch module; ¶ 29, parts are coupled to an underlying substrate such as a baseplate); 
a plurality of first devices on the first substrate (Fig. 1, optical assemblies (111), integrated on PICs (¶ 30) on substrate); and 
a second device on the first substrate, configured to serve at least one of the plurality of first devices during an optical communication (Fig. 1, switch IC (113); provides data to/from the PICS (Fig. 2.))
wherein the plurality of first devices are disposed adjacent to at least two sides of the second device (Fig. 1, optical assemblies (111) on each side of the switch IC (113)).
 Regarding Claim 2, Pezeshki discloses wherein the plurality of first devices surround the second device (Fig. 1, optical assemblies (111) on each side of the switch IC (113)).
Regarding Claim 3, Pezeshki discloses wherein at least one of the plurality of first devices is electrically connected to the second device (Fig. 1, switch IC (113); electrical connection provides data to/from the PICS (Fig. 2.))
Regarding Claim 4, Pezeshki discloses wherein the geometric size of the second device is larger than the geometric size of at least one of the plurality of first devices (Fig. 1, switch IC (113) is larger than the optical assemblies (111)).
Regarding Claim 5, Pezeshki discloses wherein the plurality of first devices comprise a photonic integrated circuit (PIC) and the second device comprises a controller for serving the plurality of first devices (¶ 30, optical assemblies are part of a PIC; Fig. 2, processor (215) controls routing of data to/from the optical assemblies (PICs)).
Regarding Claim 6, Pezeshki discloses wherein at least two of the plurality of first devices disposed adjacent to one side of the second device share an optical fiber (Fig. 3B, optical signals from each PIC are multiplexed onto optical fibers, thus the optical assemblies share optical fibers.)
Regarding Claim 7, Pezeshki discloses wherein the at least two of the plurality of first devices share a corresponding light source via the optical fiber (¶ 41, light from a single laser is split and shared among separate modulators.)
Regarding Claim 8, Pezeshki discloses further comprising a light source disposed along the peripheral of the first substrate (Fig. 1, optical assemblies (111) with light sources (¶ 30) around periphery of optical module.)
 Regarding Claim 9, Pezeshki discloses a second substrate disposed between the second device and the first substrate (Fig. 2, switch module is on an IC chip substrate (211).)
Regarding Claim 10, Pezeshki discloses a system comprising optical devices, the system comprising: 
a first substrate (Fig. 1, switch module; ¶ 29, parts are coupled to an underlying substrate such as a baseplate); 
a light source on the first substrate (Fig. 1, optical assemblies include light sources (¶ 30)); 
a first device on the first substrate (Fig. 1, optical assemblies also include a PIC (¶ 29); and 
a second device on the first substrate (Fig. 1, switch module (113)); 
wherein a distance between the first device and the second device is smaller than a distance between the light source and the second device (Fig’s. 2, 3A, and 4A-G, distance from edge of PICs to switch module is smaller than the distance from the lasers to the switch module.)
Regarding Claim 11, Pezeshki discloses wherein the light source is optically communicated to the first device (Fig’s. 2, 3A, and 4A-G, lasers transmit optical signal to the PIC.)
Regarding Claim 12, Pezeshki discloses wherein the first device is electrically connected to the second device (Fig. 1, switch IC (113); electrical connection provides data to/from the PICS (Fig. 2.))
Regarding Claim 13, Pezeshki discloses additional first devices disposed adjacent to at least two sides of the second device (Fig’s. 1 and 2, PICs surround the switch module.)
Regarding Claim 14, Pezeshki discloses wherein the light source is disposed along the peripheral of the first substrate (Fig. 1, optical assemblies (111) with light sources (¶ 30) around periphery of optical module.)
Regarding Claim 15, Pezeshki discloses a second substrate disposed between the second device and the first substrate (Fig. 2, switch module is on an IC chip substrate (211).)
Regarding Claim 16, Pezeshki discloses wherein the first device and the second device are further disposed on a second substrate (Fig. 2, switch module is on an IC chip substrate (211).)
Regarding Claim 18, Pezeshki discloses wherein the area of the second device is larger than the area of the first device from a top view (Fig. 1, switch IC (113) is larger than the optical assemblies (111)).
Regarding Claim 19, Pezeshki discloses additional first devices disposed adjacent to one side of the second device, wherein the second device is configured to serve the first device and the additional first devices during an optical communication (Fig. 1, switch IC (113); electrical connection provides data to/from the PICS (Fig. 2.))
Regarding Claim 20, Pezeshki discloses wherein the first device comprises a photonic integrated circuit (PIC) and the second device comprises a controller for switching (¶ 30, optical assemblies are part of a PIC.)
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/             Primary Examiner, Art Unit 2636        
12/2/2022